Stephens, J.
1. Where an heir at law filed a caveat to the application of an administrator for discharge, and upon the hearing the only issues for determination were whether or not certain realty deeded by the intestate to the caveator was an advancement, and, if such, what was the value of the property at the time of the advancement, and where it appeared that before the property was so deeded to the caveator he had made improvements upon it while in his possession under a previous contract of purchase by him from the intestate, which had been cancelled, it was not error on the part of the trial judge to fail to instruct the jury that the caveator was entitled to tlie benefit of the improvements so made; the judge having given in charge to the jury the law governing the determination of the value of an advancement, in charging substantially in the language of the Civil Code (1910), § 4056, that “Every advancement, unless a value is agreed on at the time of its acceptance, shall be estimated at its value at the time of the advancement, and no interest shall be charged upon the value thereof until the time of the first distribution of the estate, from which date advancements shall be reckoned, with regard to interest, in the same manner as an equal amount of the estate received at that time.”
2. Tlie evidence supports the verdict, and no error of law appears.

Judgment af/vrmed.


Jenkins, P. J., and Smith, J., concur.

Petition for discharge of administrator, from Carroll superior court — Judge Terrell. July 15, 1919.
S. Holderness, for plaintiif in error.
Boykin & Boykin, contra.